DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on August 9, 2021 in response to a non-final office action dated May 10, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Daniel R. Peterson, ESQ., Reg. No. 67,399 on October 29, 2021 through subsequent communications following a telephone interview on October 26, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
1. (Currently Amended) A non-transitory computer readable medium comprising computer readable instructions executable by one or more processors to:
receive, on a first device, user input to obtain second media items comprising a representation of an object from a second device;
obtain, on the first device, an object model for the object, wherein the object model comprises a feature representation of one or more identifying characteristics of the object, 
wherein the feature representation is determined from representations of the object appearing in first media items stored in a media library of the first device, and 
wherein the object model for the object is associated with the first device;
generate a pull request comprising the object model, and at least one parameter to be used by the second device to respond to the pull request; 
transmit the pull request from the first device to the second device,
wherein the second media items are identifiable on the second device based on the object model and the at least one parameter;
receive, in response to the pull request, a plurality of second media items comprising a representation of the object from the second device, wherein the response includes at least one confidence level calculated by the second device to indicate to the first device the plurality of media items include the object represented by the object model, and wherein the at least one confidence level is greater than a threshold confidence value; and 
store the plurality of second media items received from the second device on the first device.

2. (Currently amended) The non-transitory computer readable medium of claim 1, wherein the computer readable instructions to obtain the object model further comprise computer readable instructions executable by one or more processors to:

generate the object model based on the representations of the object appearing in the first media items stored in the media library of the first device


present a prompt to a user of the first device to confirm an identity of the object in one or more of the first media items; and
in response to receiving a confirmation of the identity of the object, utilize the one or more of the plurality of the first media items to generate the object model.

4. (Original) The non-transitory computer readable medium of claim 1, wherein the object comprises a person.

5. (Currently amended) The non-transitory computer readable medium of claim 1, wherein a first distance between the feature representations of any representations of the object appearing in the first media items stored in the media library on the first device is smaller than a second distance between the feature representations of any representation of the object and any representations of a different object appearing in the first media items stored in the media library on the first device




6. (Previously Presented) The non-transitory computer readable medium of claim 1, wherein the feature representation is associated with image data corresponding to the object.



8. (Currently amended) The non-transitory computer readable medium of claim 7, wherein the second media items on the second device comprise video files associated with an audio recording, and wherein the audio recording comprises audio data associated with the object.

9. (Currently amended) The non-transitory computer readable medium of claim 1, wherein the is selected from a group consisting of: privacy parameters, temporal parameters, geographic parameters, and media type parameters.

10. (Currently Amended) A non-transitory computer readable medium comprising computer readable instructions executable by one or more processors to:
receive, from a requesting device, a pull request for second media items on a source device, 
wherein the pull request comprises an object model, and at least one parameter to be used by the source device to respond to the pull request, 
wherein the object model comprises a representation of one or more identifying characteristics of an object, wherein the  representation is determined from representations of the object appearing in media items stored in a media library of the requesting device, and 
wherein the object model for the object is associated with the requesting device;
 and the at least one parameter, one or more second media items stored on the source device that include a representation of the object; 
determine at least one confidence level that the one or more second media items include the object represented by the object model;
request authorization to send the one or more second media items; and
in response to an affirmative authorization, send the one or more second media items and the at least one confidence level to the requesting device.

11. (Currently Amended) The non-transitory computer readable medium of claim 10, further comprising computer readable instructions executable by one or more processors to:
present a prompt to a user of the source device to request the authorization to send the one or more second media items


12. (Previously presented) The non-transitory computer readable medium of claim 10, further comprising computer readable instructions executable by one or more processors to: 
identify a local object model for the object; and modify the local object model based on the object model of the pull request.

13. (Currently amended) The computer readable medium of claim 10, wherein a first distance between the representation of any representations of the object appearing in the first media items stored in the media library on the requesting device is smaller than a second distance between the representations of any representation of the object and any representations of a different object appearing in the first media items stored in the media library on the requesting device




14. (Currently Amended) A system for providing media data, comprising: 
one or more processors; and
a hardware memory coupled to the one or more processors and comprising computer readable code executable by the one or more processors to: 
receive, on a first device, user input to obtain second media items comprising a representation of an object from a second device; 
obtain, on the first device, an object model for the object, wherein the object model comprises a feature representation of one or more identifying characteristics of the object, 
wherein the feature representation is determined from representations of the object appearing in first media items stored in a media library of the first device, and 
wherein the object model for the object is associated with the first device; 
, and at least one parameter to be used by the second device to respond to the pull request; and 
transmit the pull request from the first device to the second device, 
wherein the second media items are identifiable on the second device based on the object model and the at least one parameter;
receive, in response to the pull request, a plurality of second media items comprising a representation of the object from the second device, wherein the response includes a confidence level calculated by the second device to indicate to the first device that the plurality of second media items include the object represented by the object model, and wherein the at least one confidence level is greater than a threshold confidence value; and 
store the plurality of second media items received from the second device on the first device.

15. (Currently amended) The system of claim 14, wherein the computer readable code executable by the one or more processors to obtain the object model further comprises computer readable code executable by the one or more processors to:

generate the object model based on the representations of the object appearing in the first media items stored in the media library of the first device

16. (Currently amended) The system of claim 15, further comprising compute readable code executable by the one or more processors to:
present a prompt to a user of the first device to confirm an identity of the object in one or more of the plurality of the first media items; and
the first media items to generate the object model.

17. (Original) The system of claim 14, wherein the object comprises a person.

18. (Currently amended) The system of claim 14, wherein a first distance between the feature representations of any representations of the object appearing in the first media items stored in the media library on the first device is smaller than a second distance between the feature representations of any representation of the object and any representations of a different object appearing in the first media items stored in the media library on the first device




19. (Previously Presented) The system of claim 14, wherein the feature representation is associated with image data corresponding to the object.

20. (Previously Presented) The system of claim 14, wherein the feature representation is associated with audio data corresponding to the object.



35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for sharing media items between mobile devices communicating in a wireless network utilizing pull based transfer requests from a requesting device to a source device wherein the request identifies an object represented in the media items, and the pull request from the requesting device comprises pull request parameters which includes an object model, such that the source device can identify the object represented in the media items so that the correct media items can be sent to the requesting device.  The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement of customizing requests for media items between devices using pull transfers to identify a specific object in the media items for determining the media items to transfer, and improve the sharing of media items determined by the criteria for the correct media items to be shared.

Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Li et al. U.S. 2018/0107866 A1; herein referred to as Li) in view of Fire et al. (U.S. 10,606,824 B1; et al. (U.S. 2017/0206416 A1; herein referred to as Chen) does not teach a system and articles of manufacture for providing media data where a first device receives user input to obtain second media data items comprising a representation of an object from a second device, the first device obtaining an object model for the object, the object model comprising a feature representation of one or more identifying characteristics of the object, the feature representation determined from representations of the object appearing on first media items stored in a media library of the first device, and the object model for the object is associated with the first device.  After which the first device generates a pull request comprising the object model an at least one parameter to be used by the second device to respond to the pull request, and thus the pull request is transmitted from the first device to the second device based on the object model and the at least one parameter.  Further, in response to the pull request, the first device receives a plurality of second media items comprising a representation of the object from the second device, wherein the response includes a confidence level calculated by the second device to indicate to the first device that the plurality of second media items include the object represented by the object model, and wherein the at least one confidence level is greater than a threshold confidence value.  Finally, the plurality of second media items received from the second device is stored on the first device.         
Li is directed to methods and systems for modeling representations of a face depicted within a set of images using image segmentation with a client device.
Fire is directed to methods and systems for analyzing image data to determine visual features that can be compared to information stored in a database of previously obtained image data
Chen is directed to methods and systems to associate images with business venues. An example method includes: receiving a first image and retrieving textual reviews and stored images that are associated with one or more candidate business venues. The method further includes: detecting, using 
In particular, the cited prior art, separately or in combination, does not teach an ordered combination to enable a requesting /first device to request media items comprising an object of interest from a source/second device by offering an object model comprising a feature representation of one or more identifying characteristics of the object, and generating a pull request comprising the object model and at least one parameter to be used by the source/second device to respond to the pull request, so that  in response to the pull request, a plurality of media items comprising a representation of the object is received from the source/second device, wherein the response includes at least one confidence level calculated by the source/second device to indicate to the requesting/first device the plurality of media items include the object represented by the object model, and wherein the at least one confidence level is greater than a threshold confidence value, the plurality of media items received by the source/second device are stored on the requesting/first device.    Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Fire that teaches an object or point of interest that is similar to the object model recited in the claimed invention because the cited portions of Fire are generally directed to an update service for updating information associated with points and/or objects of interest, such as businesses and other such entities, wherein the update service can analyze image data to determine visual features of a visual representation of a business. The visual features can be compared to information stored in a database. The information stored in the database can be derived from previously obtained image data that includes visual features corresponding to the business. A change in the visual representation of the business can then be determined. The change might be due to, for example, a change in the business operating at that location which can result in a change in the visual appearance of the business; an update to business hours, contact information, or other information. Once the change is determined to at least a threshold wherein the second media items are identifiable on the second device based on the object model and the at least one parameter; receive, in response to the pull request, a plurality of second media items comprising a representation of the object from the second device, wherein the response includes at least one confidence level calculated by the second device to indicate to the first device the plurality of media items include the object represented by the object model, and wherein the at least one confidence level is greater than a threshold confidence value; and store the plurality of second media items received from the second device on the first device
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.